Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 6/11/2021 has been entered. Claim 21 is canceled. Claim 22 is new. Claims 1-20 and 22 are pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 15-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (US 20170024098 A1 hereinafter Doherty) in view of Harris et al. (US 20130191776 A1 hereinafter Harris).

 claim 1, Doherty teaches a method for video display in a terminal device, comprising: [smartphone ¶50]
receiving, by interface circuitry of the terminal device, web page data of a page for displaying on a display screen of the terminal device; [device and browser receives webpage ¶51 "a user navigates to a publisher's webpage via a web browser executing on her smartphone"]
determining, by processing circuitry of the terminal device and based on the web page data, a video playback portion of the page that includes a video interface for displaying a video and at least one interactive page element associated with the video interface; [selects video ad that plays and is selectable based on page and user Fig. 3-4 ¶51, ¶19 "interactive visual ad is available for insertion into a webpage only if the webpage contains content spanning a height greater than five times the height of the visual element. The ad selector can also select the interactive visual ad based on various other parameters"]
scrolling the page to the position of the page indicated by based on the determined first scrolling value to display the video playback portion in the specific area on the display screen; and [Fig. 3 or 4 illustrate scrolling and displaying frames of video at specific areas of screen ¶17, ¶34 "as a user rapidly scrolls through a section of the webpage containing the visual element, the ad platform can select twenty-four frames from the digital video."]
Doherty does not specifically teach determining, by the processing circuitry of the terminal device, a first scrolling value based on a position of the video playback portion in the page, the first scrolling value indicating a position of the page based on which the page is to be scrolled with regard to the display screen of the terminal device to display the video playback portion in a specific area on the display screen and filling, by the processing circuitry, preset display content in an area other than the specific area on the display screen such that the preset 
However, Harris teaches determining, by the processing circuitry of the terminal device, a first scrolling value based on a position of the video playback portion in the page, the first scrolling value indicating a position of the page based on which the page is to be scrolled with regard to the display screen of the terminal device to display the video playback portion in a specific area on the display screen; [determines value to auto scroll video to center (position) ¶56 "If the user scrolls the window to within predefined bounds or limits, above 112 and below 114 the application or video application, the system `magnetically` scrolls or automatically scrolls the video element to the center of the display"]
filling, by the processing circuitry, preset display content in an area other than the specific area on the display screen such that the preset display content is displayed in the area other than the specific area and the video playback portion is displayed in the specific area on the display screen. [Fig. 7-8 illustrate shades and black bars (preset content) hiding web content outside of specific area with video¶64-65]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the webpage scrolling disclosed by Doherty by incorporating the determining, by the processing circuitry of the terminal device, a first scrolling value based on a position of the video playback portion in the page, the first scrolling value indicating a position of the page based on which the page is to be scrolled with regard to the display screen of the terminal device to display the video playback portion in a specific area on the display screen and filling, by the processing circuitry, preset display content in an area other than the specific area on the display screen such that the preset display content is 

As to dependent claim 2, the rejection of claim 1 is incorporated. Doherty and Harris further teach determining, by the processing circuitry and based on the web page data, position information and size information of the video playback portion of the page, the position information including a vertex of the video playback portion corresponding to the position of the video playback portion in a coordinate system, and the size information of the video playback portion including a height of the video playback portion.  [Doherty Visual element (video) setups width, height and position using webpage ¶54-¶56 "define a start position half the height of the visual element above the bottom edge of the window; define an end position half the height of the visual element below the top edge of the window"]

As to dependent claim 3, the rejection of claim 2 is incorporated. Doherty and Harris further teach determining, by the processing circuitry, the first scrolling value for the page based on the position information of the video playback portion, the first scrolling value being used for the page to be scrolled such that the video playback portion is displayed in the specific area.  [Harris scrolled such that the video is center  ¶56 "If the user scrolls the window to within predefined bounds or limits, above 112 and below 114 the application or video application, the system `magnetically` scrolls or automatically scrolls the video element to the center of the display"]

As to dependent claim 4, the rejection of claim 3 is incorporated. Doherty and Harris further teach determining, by the processing circuitry, a second scrolling value for a page window of the terminal device based on the first scrolling value, the page window being used for displaying the page, and the second scrolling value being used for the page window to be scrolled such that the video playback portion is displayed in the specific area.  [Harris second scroll after users such that the video is center  ¶56 "If the user scrolls the window to within predefined bounds or limits, above 112 and below 114 the application or video application, the system `magnetically` scrolls or automatically scrolls the video element to the center of the display"]

As to independent claim 8, Doherty teaches A terminal device for video display, comprising: processing circuitry configured to: [smartphone ¶50; processor ¶121]
receive web page data of a page for displaying on a display screen of the terminal device; [device and browser receives webpage ¶51 "a user navigates to a publisher's webpage via a web browser executing on her smartphone"]
determine, based on the web page data, a video playback portion of the page that includes a video interface for displaying a video and at least one interactive page element associated with the video interface; [selects video ad that plays and is selectable based on page and user Fig. 3-4 ¶51, ¶19 "interactive visual ad is available for insertion into a webpage only if the webpage contains content spanning a height greater than five times the height of the visual element. The ad selector can also select the interactive visual ad based on various other parameters"]

Doherty does not specifically teach determining, by the processing circuitry of the terminal device, a first scrolling value based on a position of the video playback portion in the page, the first scrolling value indicating a position of the page based on which the page is to be scrolled with regard to the display screen of the terminal device to display the video playback portion in a specific area on the display screen and filling, by the processing circuitry, preset display content in an area other than the specific area on the display screen such that the preset display content is displayed in the area other than the specific area and the video playback portion is displayed in the specific area on the display screen.
However, Harris teaches determining, by the processing circuitry of the terminal device, a first scrolling value based on a position of the video playback portion in the page, the first scrolling value indicating a position of the page based on which the page is to be scrolled with regard to the display screen of the terminal device to display the video playback portion in a specific area on the display screen; [determines value to auto scroll video to center (position) ¶56 "If the user scrolls the window to within predefined bounds or limits, above 112 and below 114 the application or video application, the system `magnetically` scrolls or automatically scrolls the video element to the center of the display"]
filling, by the processing circuitry, preset display content in an area other than the specific area on the display screen such that the preset display content is displayed in the area 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the webpage scrolling disclosed by Doherty by incorporating the determining, by the processing circuitry of the terminal device, a first scrolling value based on a position of the video playback portion in the page, the first scrolling value indicating a position of the page based on which the page is to be scrolled with regard to the display screen of the terminal device to display the video playback portion in a specific area on the display screen and filling, by the processing circuitry, preset display content in an area other than the specific area on the display screen such that the preset display content is displayed in the area other than the specific area and the video playback portion is displayed in the specific area on the display screen disclosed by Harris because both techniques address the same field of displaying web page content and by incorporating Harris into Doherty simplifies playing video content by automating steps that improve user experience. [Harris ¶8-¶9]

As to dependent claim 9, the rejection of claim 8 is incorporated. Doherty and Harris further teach wherein the processing circuitry is further configured to: determine, based on the web page data, position information and size information of the video playback portion of the page, the position information including a vertex of the video playback portion corresponding to the position of the video playback portion in a coordinate system, and the size information of the video playback portion including a height of the video playback portion. [Doherty Visual element (video) setups width, height and position using webpage ¶54-¶56 "define a start position 

As to dependent claim 10, the rejection of claim 9 is incorporated. Doherty and Harris further teach wherein the processing circuitry is further configured to: determine  the first scrolling value for the page based on the position information of the video playback portion, the first scrolling value being used for the page to be scrolled such that the video playback portion is displayed in the specific area.  [Harris scrolled such that the video is center ¶56 "If the user scrolls the window to within predefined bounds or limits, above 112 and below 114 the application or video application, the system `magnetically` scrolls or automatically scrolls the video element to the center of the display"]

As to dependent claim 11, the rejection of claim 10 is incorporated. Doherty and Harris further teach wherein the processing circuitry is further configured to: determine a second scrolling value for a page window of the terminal device based on the first scrolling value, the page window being used for displaying the page, and the second scrolling value being used for the page window to be scrolled such that the video playback portion is displayed in the specific area.   [Harris second scroll after users such that the video is center  ¶56 "If the user scrolls the window to within predefined bounds or limits, above 112 and below 114 the application or video application, the system `magnetically` scrolls or automatically scrolls the video element to the center of the display"]

 claim 15, Riviello teaches a non-transitory computer-readable medium storing computer- readable instructions therein which when executed by a computer of a terminal device cause the computer to perform: [computer medium with processor ¶121]
receiving web page data of a page for displaying on a display screen of the terminal device; [device and browser receives webpage ¶51 "a user navigates to a publisher's webpage via a web browser executing on her smartphone"]
determining, based on the web page data, a video playback portion of the page that includes a video interface for displaying a video and at least one interactive page element  associated with the video interface; [selects video ad that plays and is selectable based on page and user Fig. 3-4 ¶51, ¶19 "interactive visual ad is available for insertion into a webpage only if the webpage contains content spanning a height greater than five times the height of the visual element. The ad selector can also select the interactive visual ad based on various other parameters"]
scrolling the page to the position of the page indicated by the determined first scrolling value to display the video playback portion in the specific area [[of]] on the display screen; and [Fig. 3 or 4 illustrate scrolling and displaying frames of video at specific areas of screen ¶17, ¶34 "as a user rapidly scrolls through a section of the webpage containing the visual element, the ad platform can select twenty-four frames from the digital video."]
Doherty does not specifically teach determining, by the processing circuitry of the terminal device, a first scrolling value based on a position of the video playback portion in the page, the first scrolling value indicating a position of the page based on which the page is to be scrolled with regard to the display screen of the terminal device to display the video playback portion in a specific area on the display screen and filling, by the processing circuitry, preset 
However, Harris teaches determining, by the processing circuitry of the terminal device, a first scrolling value based on a position of the video playback portion in the page, the first scrolling value indicating a position of the page based on which the page is to be scrolled with regard to the display screen of the terminal device to display the video playback portion in a specific area on the display screen; [determines value to auto scroll video to center (position) ¶56 "If the user scrolls the window to within predefined bounds or limits, above 112 and below 114 the application or video application, the system `magnetically` scrolls or automatically scrolls the video element to the center of the display"]
filling, by the processing circuitry, preset display content in an area other than the specific area on the display screen such that the preset display content is displayed in the area other than the specific area and the video playback portion is displayed in the specific area on the display screen. [Fig. 7-8 illustrate shades and black bars (preset content) hiding web content outside of specific area with video¶64-65]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the webpage scrolling disclosed by Doherty by incorporating the determining, by the processing circuitry of the terminal device, a first scrolling value based on a position of the video playback portion in the page, the first scrolling value indicating a position of the page based on which the page is to be scrolled with regard to the display screen of the terminal device to display the video playback portion in a specific area on the display screen and filling, by the processing circuitry, preset display content 

As to dependent claim 16, the rejection of claim 15 is incorporated. Doherty and Harris further teach determining, based on the web page data, position information and size information of the video playback portion of the page, the position information including vertex of the video playback portion corresponding to the position of the video playback portion in a coordinate system, and the size information of the video playback portion including a height of the video playback portion.   [Doherty Visual element (video) setups width, height and position using webpage ¶54-¶56 "define a start position half the height of the visual element above the bottom edge of the window; define an end position half the height of the visual element below the top edge of the window"]

As to dependent claim 17, the rejection of claim 16 is incorporated. Doherty and Harris further teach determining the first scrolling value for the page based on the position information of   the video playback portion, the first scrolling value being used for the page to be scrolled such that the video playback portion is displayed in the specific area.  [Harris scrolled such that the video is center  ¶56 "If the user scrolls the window to within predefined bounds or limits, above 112 and below 114 the application or video application, the system `magnetically` scrolls or automatically scrolls the video element to the center of the display"]

As to dependent claim 18, the rejection of claim 17 is incorporated. Doherty and Harris further teach determining a second scrolling value for a page window of the terminal device based on the first scrolling value, the page window being used for displaying the page, and the second scrolling value being used for the page window to be scrolled such that the video playback portion is displayed in the specific area.  [Harris second scroll after users such that the video is center  ¶56 "If the user scrolls the window to within predefined bounds or limits, above 112 and below 114 the application or video application, the system `magnetically` scrolls or automatically scrolls the video element to the center of the display"]

As to dependent claim 22, the rejection of claim 1 is incorporated. Doherty and Harris further teach wherein the determining the first scrolling value comprises: determining the first scrolling value based on the position of the video playback portion in the page when the video playback portion is not displayed in the specific area on the display screen. [Harris value based on video not displayed at center ¶56]

Claims 5, 7 ,12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty and Harris, as applied in the rejection of claim 3, 10  and 13 above, and further in view Kilar et al.  (US 20160173944 A1 hereinafter Kilar).

As to dependent claim 5, Doherty and Harris teach all the limitation in the rejection of claim 3 that is incorporated. Doherty and Harris further teach videoY representing a vertical coordinate of the vertex of the video playback portion, and videoHeight representing the height 
Doherty and Harris do not specifically teach webviewHeight representing a height of the display screen of the terminal device, newScrollyY representing the first scrolling value for the page.
However, Kilar teaches webviewHeight representing a height of the display screen of the terminal device, [Kilar scrollY (scroll in pixels) ¶42-¶44 "scrolling and modify the view by the certain number of lines/pixels for each scroll event"; webviewHeight  (display height) ¶152 "display characteristics of the client device, such as an indication that the display is being viewed in a landscape orientation (as opposed to portrait orientation) at 1,136 pixels in width by 640 pixels in height at 326 pixels per inch (PPI)."]
newScrollyY representing the first scrolling value for the page [number of lines for scroll ¶42]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the web interfaces by Doherty and Harris by incorporating webviewHeight representing a height of the display screen of the terminal device, newScrollyY representing the first scrolling value for the page disclosed by Kilar because all techniques address the same field of presenting websites and by incorporating Kilar into Doherty and Harris better adapts content to the variety of devices having different display characteristics [Kilar ¶4-¶5]

claim 7, Doherty and Harris teach all the limitation in the rejection of claim 4 that is incorporated. Doherty and Harris further teach videoHeight representing the height of the video playback portion, videoY representing the vertical coordinate of the vertex of the video playback portion [Doherty Visual element (video) setups width, height and position ¶54-¶56 "define a start position half the height of the visual element above the bottom edge of the window; define an end position half the height of the visual element below the top edge of the window"] 
Doherty and Harris do not specifically teach int offsetY representing the second scrolling value for the page window, webviewHeight representing the height of the display screen,, and ScrollY representing first scrolling value for the page and newScrollyY representing the first scrolling value for the page.
However, Kilar teaches int offsetY representing the second scrolling value for the page window, webviewHeight representing the height of the display screen,, and ScrollY representing first scrolling value for the page. [Kilar scrollY and int offsetY (numerous scroll in pixels) ¶42-¶44 "scrolling and modify the view by the certain number of lines/pixels for each scroll event"; webviewHeight  (display height) ¶152 "display characteristics of the client device, such as an indication that the display is being viewed in a landscape orientation (as opposed to portrait orientation) at 1,136 pixels in width by 640 pixels in height at 326 pixels per inch (PPI)."]
newScrollyY representing the first scrolling value for the page [number of lines for scroll ¶42]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the web interfaces by Doherty and Harris by incorporating int offsetY representing the second scrolling value for the page window, 

As to dependent claim 12, Doherty and Harris teach all the limitation in the rejection of claim 10 that is incorporated. Doherty and Harris further teach videoY representing a vertical coordinate of the vertex of the video playback portion, and videoHeight representing the height of the video playback portion. [Doherty Visual element (video) setups width, height and position ¶54-¶56 "define a start position half the height of the visual element above the bottom edge of the window; define an end position half the height of the visual element below the top edge of the window"]
Doherty and Harris do not specifically teach webviewHeight representing a height of the display screen of the terminal device, and newScrollyY representing the first scrolling value for the page.
However, Kilar teaches webviewHeight representing a height of the display screen of the terminal device, [Kilar scrollY (scroll in pixels) ¶42-¶44 "scrolling and modify the view by the certain number of lines/pixels for each scroll event"; webviewHeight  (display height) ¶152 "display characteristics of the client device, such as an indication that the display is being viewed in a landscape orientation (as opposed to portrait orientation) at 1,136 pixels in width by 640 pixels in height at 326 pixels per inch (PPI)."] 

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the web interfaces by Doherty and Harris by incorporating webviewHeight representing a height of the display screen of the terminal device, and newScrollyY representing the first scrolling value for the page disclosed by Kilar because all techniques address the same field of presenting websites and by incorporating Kilar into Doherty and Harris better adapts content to the variety of devices having different display characteristics [Kilar ¶4-¶5]

As to dependent claim 14, Doherty and Harris teach all the limitation in the rejection of claim 11 that is incorporated. Doherty and Harris further teach videoHeight representing the height of the video playback portion, videoY representing the vertical coordinate of the vertex of the video playback portion [Doherty Visual element (video) setups width, height and position ¶54-¶56 "define a start position half the height of the visual element above the bottom edge of the window; define an end position half the height of the visual element below the top edge of the window"] 
Doherty and Harris do not specifically teach int offsetY representing the second scrolling value for the page window, webviewHeight representing the height of the display screen,, and ScrollY representing first scrolling value for the page and newScrollyY representing the first scrolling value for the page
However, Kilar teaches int offsetY representing the second scrolling value for the page window, webviewHeight representing the height of the display screen,, and ScrollY representing 
newScrollyY representing the first scrolling value for the page [number of lines for scroll ¶42]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the web interfaces by Doherty and Harris by incorporating newScrollyY representing the first scrolling value for the page, webviewHeight representing a height of the display screen of the terminal device and newScrollyY representing the first scrolling value for the page disclosed by Kilar because all techniques address the same field of presenting websites and by incorporating Kilar into Doherty and Harris better adapts content to the variety of devices having different display characteristics [Kilar ¶4-¶5]

As to dependent claim 19, Doherty and Harris teach all the limitation in the rejection of claim 17 that is incorporated. Doherty and Harris further teach videoY representing a vertical coordinate of the vertex of the video playback portion, and videoHeight representing the height of the video playback portion. [Doherty Visual element (video) setups width, height and position ¶54-¶56 "define a start position half the height of the visual element above the bottom edge of the window; define an end position half the height of the visual element below the top edge of the window"]

However, Kilar teaches newScrollyY representing the first scrolling value for the page, webviewHeight representing a height of the display screen of the terminal device, [Kilar scrollY (scroll in pixels) ¶42-¶44 "scrolling and modify the view by the certain number of lines/pixels for each scroll event"; webviewHeight  (display height) ¶152 "display characteristics of the client device, such as an indication that the display is being viewed in a landscape orientation (as opposed to portrait orientation) at 1,136 pixels in width by 640 pixels in height at 326 pixels per inch (PPI)."]
newScrollyY representing the first scrolling value for the page [number of lines for scroll ¶42]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the web interfaces by Doherty and Harris by incorporating webviewHeight representing a height of the display screen of the terminal device and newScrollyY representing the first scrolling value for the page disclosed by Kilar because all techniques address the same field of presenting websites and by incorporating Kilar into Doherty and Harris better adapts content to the variety of devices having different display characteristics [Kilar ¶4-¶5]

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty and Harris, as applied in the rejection of claim 4, 11  and 14 above, and further in view Brown et al.  (US 20100198697 A1 hereinafter Brown).

As to dependent claim 6, Doherty and Harris teach all the limitation in the rejection of claim 4 that is incorporated. Doherty and Harris further teach videoY representing a vertical coordinate of the vertex of the video playback portion, and videoHeight representing the height of the video playback portion. [Doherty Visual element (video) setups width, height and position ¶54-¶56 "define a start position half the height of the visual element above the bottom edge of the window; define an end position half the height of the visual element below the top edge of the window"]
Doherty and Harris do not specifically teach, webviewHeight representing a height of the display screen of the terminal device, webHeight representing a height of the page, min( ) representing a minimum value being output in response to inputs between a paired parentheses, and max( ) representing a maximum value being output in response to inputs between a paired parentheses and newScrollyY representing the first scrolling value for the page
However, Brown teaches webviewHeight representing a height of the display screen of the terminal device, webHeight representing a height of the page, min( ) representing a minimum value being output in response to inputs between a paired parentheses, and max( ) representing a maximum value being output in response to inputs between a paired parentheses. [webviewheight (screen size) ¶122; webHeight (height of window/frames) ¶111-¶112; Min/max() values ¶114 "advertisement could also have a minimum size and a maximum size associated as default properties";] newScrollyY representing the first scrolling value for the page [scroll usage ¶120]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the web interfaces by Doherty and Harris 

As to dependent claim 13, Doherty and Harris teach all the limitation in the rejection of claim 10 that is incorporated. Doherty and Harris further teach videoY representing a vertical coordinate of the vertex of the video playback portion, and videoHeight representing the height of the video playback portion. [Doherty Visual element (video) setups width, height and position ¶54-¶56 "define a start position half the height of the visual element above the bottom edge of the window; define an end position half the height of the visual element below the top edge of the window"]
Doherty and Harris do not specifically teach, webviewHeight representing a height of the display screen of the terminal device, webHeight representing a height of the page, min( ) representing a minimum value being output in response to inputs between a paired parentheses, and max( ) representing a maximum value being output in response to inputs between a paired parentheses and newScrollyY representing the first scrolling value for the page
However, Brown teaches webviewHeight representing a height of the display screen of the terminal device, webHeight representing a height of the page, min( ) representing a minimum value being output in response to inputs between a paired parentheses, and max( ) representing a 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the web interfaces by Doherty and Harris by incorporating webviewHeight representing a height of the display screen of the terminal device, webHeight representing a height of the page, min( ) representing a minimum value being output in response to inputs between a paired parentheses, and max( ) representing a maximum value being output in response to inputs between a paired parentheses and newScrollyY representing the first scrolling value for the page disclosed by Brown because all techniques address the same field of presenting websites and by incorporating Brown into Doherty and Harris enhances content with more effectiveness and measuring of advertising on their audience.[Brown ¶9-¶10]

As to dependent claim 20, Doherty and Harris teach all the limitation in the rejection of claim 17 that is incorporated. Doherty and Harris further teach videoY representing a vertical coordinate of the vertex of the video playback portion, and videoHeight representing the height of the video playback portion. [Doherty Visual element (video) setups width, height and position ¶54-¶56 "define a start position half the height of the visual element above the bottom edge of the window; define an end position half the height of the visual element below the top edge of the window"]

However, Brown teaches webviewHeight representing a height of the display screen of the terminal device, webHeight representing a height of the page, min( ) representing a minimum value being output in response to inputs between a paired parentheses, and max( ) representing a maximum value being output in response to inputs between a paired parentheses. [webviewheight (screen size) ¶122; webHeight (height of window/frames) ¶111-¶112; Min/max() values ¶114 "advertisement could also have a minimum size and a maximum size associated as default properties";]
newScrollyY representing the first scrolling value for the page [scroll usage ¶120]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the web interfaces by Doherty and Harris by incorporating webviewHeight representing a height of the display screen of the terminal device, webHeight representing a height of the page, min( ) representing a minimum value being output in response to inputs between a paired parentheses, and max( ) representing a maximum value being output in response to inputs between a paired parentheses and newScrollyY representing the first scrolling value for the page disclosed by Brown because all techniques address the same field of presenting websites and by incorporating Brown into Doherty and Harris enhances content with more effectiveness and measuring of advertising on their audience.[Brown ¶9-¶10]

Response to Arguments
	Applicant's arguments filed 6/11/2021. In the remark, Applicant argues that:
(1) Doherty and Harris fail to teach " determining, by the processing circuitry of the terminal device, a first scrolling value based on a position of the video playback portion in the page, the first scrolling value indicating a position of the page based on which the page is to be scrolled with regard to the display screen of the terminal device to display the video playback portion in a specific area on the display screen” as recited by amended to claim 1. See Interview on 10/21/2020.
	
As to point (1) Applicant’s arguments with respect to amended claim 1 have been considered but are moot in view of a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Doherty in view of Harris as set forth above. Further see newly cited portions of Harris in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Bulusu et al. (US 10866719 B1) teaches an autoscroll technique that will scroll to video content baseded on relevancy data (see Fig. 1 and Col. 3)
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/27/2020 prompted the new ground(s) of rejection THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143